UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-01236 DWS Market Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:3/31 Date of reporting period: 6/30/11 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJune 30, 2011(Unaudited) DWS Alternative Asset Allocation Plus Fund Shares Value ($) Mutual Funds 90.9% DWS Disciplined Market Neutral Fund "Institutional" DWS Emerging Markets Equity Fund "Institutional" DWS Enhanced Commodity Strategy Fund "Institutional"* DWS Enhanced Emerging Markets Fixed Income Fund "Institutional" DWS Floating Rate Plus Fund "Institutional" DWS Global Inflation Plus Fund "Institutional" DWS Gold & Precious Metals Fund "Institutional" DWS RREEF Global Infrastructure Fund "Institutional" DWS RREEF Global Real Estate Securities Fund "Institutional" Total Mutual Funds (Cost $626,456,012) Exchange-Traded Funds 6.9% iShares MSCI EAFE Small Cap Index Fund SPDR Barclays Capital International Treasury Bond Vanguard FTSE All World ex-US Small-Cap Fund WisdomTree Emerging Markets Local Debt Fund WisdomTree Emerging Markets SmallCap Dividend Fund Total Exchange-Traded Funds (Cost $47,578,793) Cash Equivalents 2.2% Central Cash Management Fund(Cost $16,758,129) % of Net Assets Value ($) Total Investment Portfolio (Cost $690,792,934) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $758,774,373.At June 30, 2011, net unrealized appreciation for all securities based on tax cost was $14,995,038.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $83,743,789 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $68,748,751. EAFE: Europe, Australasia and Far East FTSE: Financial Times and the London Stock Exchange MSCI: Morgan Stanley Capital International SPDR: Standard & Poor's Depositary Receipt At June 30, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Australian Treasury Bond AUD 9/15/2011 42 10 Year Canadian Government Bond CAD 9/21/2011 80 10 Year Japanese Government Bond JPY 9/8/2011 31 2 Year US Treasury Note USD 9/30/2011 United Kingdom Long Gilt Bond GBP 9/28/2011 10 Total net unrealized depreciation At June 30, 2011, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 10 Year US Treasury Note USD 9/21/2011 Federal Republic of Germany Euro-Bund EUR 9/8/2011 78 Federal Republic of Germany Euro-Schatz EUR 9/8/2011 Total unrealized depreciation At June 30, 2011, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD SEK 7/19/2011 UBS AG USD EUR 7/19/2011 UBS AG USD AUD 7/19/2011 UBS AG USD CAD 7/19/2011 UBS AG USD NZD 7/19/2011 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD GBP 7/19/2011 ) UBS AG USD JPY 7/19/2011 ) UBS AG NZD USD 7/19/2011 ) UBS AG JPY USD 7/19/2011 ) UBS AG CHF USD 7/19/2011 ) UBS AG NOK USD 7/19/2011 ) UBS AG CAD USD 7/19/2011 ) UBS AG AUD USD 7/19/2011 ) UBS AG EUR USD 7/19/2011 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD United States Dollar Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Mutual Funds $ $
